The petition here filed is by the State of Alabama, on relation of the Attorney General, to review and revise the opinion and judgment of the Court of Appeals, in the case of Elmer Turner v. State, 194 So. 687.
In denying the writ, which we do in this case, we do not wish to be understood as holding that the verdict of the jury was sufficient to support the judgment. The Court of Appeals reversed the case upon other grounds, and ordered a new trial, and it is unnecessary, therefore, for us to pass upon the sufficiency of the verdict. We, therefore, express no opinion on that question.
Writ denied.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.